EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:
(Currently Amended) A system comprising:
	at least one sensor operatively determining a parameter associated with at least one of an environmental condition and condition under which a towing system is operating; and
	a brake controller comprising an accelerometer and a processor, the processor in operative communication with the at least one sensor and configured to receive data from the at least one sensor, and 
wherein the processor determines at least one of a gain level and a boost level based on the data received from the at least one sensor; and
wherein the processor initiates a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event and wherein the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level.

The system of claim 1, wherein the at least one sensor is an environmental sensor. 

The system of claim 2, wherein the environmental sensor comprises at least one of a wind speed sensor, wind direction sensor, and humidity sensor.

The system of claim 2, wherein the environmental sensor comprises a windshield wiper sensor.

The system of claim 4, wherein the windshield wiper sensor sending data to the processor that wipers of a vehicle are on for a predetermined amount of time causes the processor to adjust at least one of the gain level and the boost level.

The system of claim 1, wherein the at least one sensor is towing system sensor.

The system of claim 6, wherein the towing system sensor comprises at least one of a fifth wheel hitch module sensor, a gooseneck module sensor, coupler module sensor, a jack assembly module sensor, a sway control module sensor, and a weight distribution module sensor. 

The system of claim 6, wherein the towing system sensor communicates data related at least one of usage, wear, safety chain engagement, actuation open or closed, proximity to cab and connection or disconnection. 

(Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a fifth wheel hitch module sensor whereby the fifth wheel hitch module sensor communicates data related to at least one of identifying connection of jaws of a fifth wheel hitch, usage of the fifth wheel hitch, second lock latch status, load status of the fifth wheel hitch and disconnect status. 

(Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a gooseneck module sensor whereby the gooseneck module sensor communicates data related to at least one of identifying goose pop up, load status of a gooseneck hitch, usage of the gooseneck hitch, safety chain engagement or disengagement and disconnect status of the gooseneck hitch.

 (Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a coupler module sensor whereby the coupler module sensor communicates data related to at least one of a coupler safety pin being operatively engaged, whether a coupler is connected or disconnected, load on the coupler, usage amount of the coupler, vibration profile of the coupler, usage of the coupler and misuse or wear of the coupler.

(Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a jack assembly module sensor whereby the jack assembly module sensor communicates data related to at least one of a load applied to a jack, cycles performed by the jack, usage of the jack, position of the jack, travel of the jack, pivot location of the jack, and amount of lubrication in the jack.

 (Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a sway controller assembly module sensor whereby the sway controller module sensor communicates data related to at least one of road profile data, wheel speed, number of occurrence of sway control, magnitude of occurrence of sway control, trailer conditions, load applied to a sway controller, usage of the sway controller, pin weight of the sway controller, and number of times a warning message is provided to a user.

 (Currently Amended) The system of claim [[7]] 6, wherein the towing system sensor comprises [[the]] a weight distribution module sensor whereby the weight distribution module sensor communicates data related to at least one of load applied to a weight distribution system, usage of the weight distribution system, status of a pad on the weight distribution system, number of bar disconnects on the weight distribution system, status of a clip on the weight distribution system, load at a head of the weight distribution system, and level position of the weight distribution system.

 (Canceled)

(Currently Amended) A system comprising:
	a network connected user equipment device; and
	a brake controller comprising an accelerometer and a processor, the processor in operative communication with the network connected user equipment device and configured to receive data from the network connected user equipment device, 
wherein the processor determines at least one of a gain level or a boost level based on the data received from the network connected user equipment device; and
wherein the processor initiates a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event and wherein the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level. 

(Canceled).

The system of claim 16, wherein the processor transmits data to the user equipment device.

The system of claim 16 further comprising at least one sensor operatively determining a parameter associated with at least one of an environmental condition and condition under which a towing system is operating.

The system of claim 16 further comprising at least one sensor operatively determining a parameter associated with a braking event.

These claims have been renumbered claims 1 through 18. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Renumbered claims 1 through 18 have been allowed over the prior art. 
Regarding claim 1, the claim recites added amended limitations from cancelled claim 15 and from the parent case (US 20180154874 A1) as follows:
“wherein the processor initiates a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event and wherein the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level”.
The “processor initiates a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event” limitation has been added into the independent claims 1 and 16 from cancelled claims 15 and 17. The “the processor operatively overrides the determined gain level or boost level in response to receiving a user request” limitation has been added into independent claims 1 and 16 from the allowed independent claims in the parent case.

The examiner is allowing the above independent claims with the added amended limitations as neither Hill et al (US 10479334 B2), Albright et al (US 9758138 B2), Leschuk et al (US 8165768 B2),  Tuhro et al (US 20150353063 A1), Maitlen (US 20140046566 A1), nor McGrath et al (CA 2157820 A1) recite the limitations of the processor of a brake controller initiating a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event. Furthermore, these references do not recite the limitation of the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level. 
Brown et al (US 7204564 B2) does not recite the limitations of the processor of a brake controller initiating a calibration process to determine at least one of the gain level or the boost level based on an occurrence of a triggering event. 
Hall (US 20150298706 A1) does not recite the limitation of the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level.
	
Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:
a calibration process based on an occurrence of a triggering event (Hall [0072] “For example, the interface module 220 may include a button for a user to press that may indicate a calibration procedure is to be initiated.”)
a user request to override the determined gain level or boost level (Brown column 4, lines 22-43 “It is further contemplated that the trailer brake controller 10 may provide communication between the control element 11 and the owner/operator. Although this communication can take on a variety of forms, in one embodiment it is contemplated to take the form of a display 42, a user control input 44 (such as a gain input control) and an override switch 46… The override switch 46 can be operated by the owner/operator to apply the trailer brakes independently of the vehicle without braking.” )
But Brown does not teach that “the processor operatively overrides the determined gain level or boost level in response to receiving a user request to override the determined gain level or boost level.”

Therefore, these limitations are not an obvious variation of these prior art references. 
	Independent claim 16 is substantially similar to independent claim 1 and is therefore allowed for the same reasons as set forth above. 

Therefore, the examiner is allowing the limitations of renumbered claims 1-18 for the reasons mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                             
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667